UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2217


MICHELLE JOHNSON BAH; MOUNTAGA BAH,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK NA,

                Defendant – Appellee,

          and

HSBC BANK USA; DEPARTMENT OF THE TREASURY; REAL TIME
RESOLUTIONS, INCORPORATED; WELLS FARGO BANK WEST N.A.; HUD,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-03429-RWT)


Submitted:   June 9, 2014                     Decided: June 10, 2014

Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Goulet, WHITHAM, CURTIS, CHRISTOFFERSON & COOK, P.C.,
Reston, Virginia, for Appellants.     Amy S. Owen, Elizabeth S.
Finberg, COCHRAN & OWEN, L.L.C., Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michelle Johnson Bah and Mountaga Bah appeal from the

district court’s order dismissing their civil action, pursuant

to Fed. R. Civ. P. 12(b)(6), in which they sought to prevent

foreclosure proceedings against their home.             We have reviewed

the   record   and   the   parties’   briefs,   and   find   no   reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Bah v. Wells Fargo Bank NA, No. 8:08-cv-03429-

RWT (D. Md. Sept. 23, 2009).          We deny the Appellee’s motion to

strike and for sanctions, and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                      2